Exhibit TRANSITION SERVICES AGREEMENT This TRANSITION SERVICES AGREEMENT dated as of October 31, 2008 (this “Agreement”), by and among The Brink’s Company, a Virginia corporation (“Brink’s”), and Brink’s Home Security Holdings, Inc., a Virginia corporation (“Holdings”). W I T N E S S E T H WHEREAS Brink’s and Holdings are parties to a Separation and Distribution Agreement dated as of October 31, 2008 (the “Separation and Distribution Agreement”), pursuant to which Brink’s will distribute to holders of shares of Brink’s Common Stock (such term and each other capitalized term used but not defined in these recitals shall have the meanings given to them in Section 1) all the outstanding shares of BHS Common Stock owned directly or indirectly by Brink’s on the Distribution Date; WHEREAS Holdings and the BHS Affiliates will operate the BHS Business; and WHEREAS following the Distribution, Holdings desires to receive, and Brink’s is willing to provide, or cause to be provided, for a limited period of time, certain transition services in connection with the BHS Business, subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and covenants set forth herein, the parties hereby agree as follows: 1.Definitions. Capitalized terms used herein and not otherwise defined herein have the meanings given to such terms in the Separation and Distribution Agreement. For the purposes of this Agreement, the following terms shall have the following meanings: “BHS Affiliate” shall mean any Subsidiary of Holdings. “BHS Business” shall mean the businesses conducted by Holdings and the BHS Affiliates on the Distribution Date other than the businesses conducted by Brink’s Guarding Services, Inc., a Delaware corporation, on the Distribution Date. “Business Day” shall mean any calendar day that is not a Saturday, Sunday or legal holiday in either Virginia or Texas. 2.Provision of Services. (a)Subject to the terms and conditions of this Agreement, Brink’s shall provide, or cause to be provided, to Holdings and the BHS Affiliates, solely for the benefit of the BHS Business in the ordinary course of business, the services (the “Services”) described in ScheduleA, the terms of which are incorporated herein by reference, for periods commencing on the Distribution Date and ending on the relevant date specified in Schedule A(the “Service Period”), unless such period is earlier terminated in accordance with the terms hereof. The Services shall be performed on Business Days during hours that constitute regular business hours for each of Brink’s and Holdings, unless otherwise agreed. Neither Holdings nor the BHS Affiliates shall resell, subcontract, license, sublicense or otherwise transfer any of the Services to any Person whatsoever or permit use of any of the Services by any Person other than by Holdings and the BHS Affiliates directly in connection with the conduct of the BHS Business in the ordinary course of business. (b)Notwithstanding anything to the contrary in this Section 2 (but subject to the second succeeding sentence), Brink’s shall have the exclusive right to select, employ, pay, supervise, administer, direct and discharge any of its employees who will perform Services.Brink’s shall be responsible for paying such employees’ compensation and providing to such employees any benefits. With respect to each Service identified in Schedule A, Brink’s shall use commercially reasonable efforts to have qualified individuals participate in the provision of such Service; provided, however, that (i)Brink’s shall not be obligated to have any individual participate in the provision of any Service if Brink’s determines that such participation would adversely affect Brink’s or its Affiliates; and (ii)none of Brink’s or its Affiliates shall be required to continue to employ any particular individual during the applicable Service Period. (c)Holdings acknowledges that the purpose of this Agreement is to enable it to receive the Services on an interim basis. Accordingly, at all times from and after the Distribution Date, Holdings and the BHS Affiliates shall use commercially reasonable efforts to make or obtain, or cause to be made or obtained, any filings, registrations, approvals, permits or licenses; implement, or cause to be implemented, any systems; purchase, or cause to be purchased, any equipment; and take, or cause to be taken, any and all other actions, in each case necessary or advisable to enable Holdings and the BHS Affiliates to provide the Services for Holdings and the BHS Affiliates as soon as reasonably practical, and in any event prior to the expiration of the relevant Service Periods. For the avoidance of doubt, Holdings acknowledges that Brink’s shall not be required to provide any Service for a period longer than the applicable Service Period. 3.Standard of Performance. (a)Brink’s shall use commercially reasonable efforts to provide, or cause to be provided, to Holdings and the BHS Affiliates, each Service in a manner generally consistent with the manner and level of care with which such Service was provided to the BHS Business immediately prior to the Distribution Date (or, with respect to any Service not provided by Brink’s to Holdings or any BHS Affiliate prior to the Distribution Date, generally consistent with the manner and level of care with which such Service is performed by Brink’s for its own behalf), unless otherwise specified in this Agreement or Schedule A.Notwithstanding the foregoing, Brink’s shall have no obligation hereunder to provide to Holdings or any BHS Affiliate (i) any improvements, upgrades, updates, substitutions, modifications or enhancements to any of the Services unless otherwise specified in Schedule A or (ii) any Service to the extent that the need for such Service arises, directly or indirectly, from the acquisition by Holdings or any BHS Affiliate, outside the ordinary course of business, of any assets of, or any equity interest in, any Person. Holdings acknowledges and agrees that Brink’s may be providing services similar to the Services provided hereunder and/or services that involve the same resources as those used to provide the Services to its and its Affiliates’ business units and other third parties, and, accordingly, Brink’s reserves the right to modify any of the Services or the manner in which any of the Services are provided in the ordinary course of business; provided, however, that no such modification shall materially diminish the Services or have a materially adverse effect on the BHS Business. 2 (b)Brink’s will use commercially reasonable efforts not to establish priorities, as between Brink’s and its Affiliates, on the one hand, and Holdings and the BHS Affiliates, on the other hand, as to the provision of any Service, and will use commercially reasonable efforts to provide the Services within a time frame so as not to materially disrupt the BHS Business.Notwithstanding the foregoing, Holdings acknowledges and agrees that, due to the transitional nature of the Services, Brink’s shall have the right to establish reasonable priorities as between Brink’s and its Affiliates, on the one hand, and Holdings and the BHS Affiliates, on the other hand, as to the provision of any Service if Brink’s determines that such priorities are necessary to avoid any adverse effect to Brink’s and its Affiliates.If any such priorities are established, Brink’s shall advise Holdings as soon as possible of any Services that will be delayed as a result of such prioritization, and will use commercially reasonable efforts to minimize the duration and impact of such delays. 4.Fees for Services. (a)As compensation for the Services, Holdings agrees to pay Brink’s, in accordance with this Agreement, all amounts as set forth in Schedule A and Section4(b). (b)In addition to the compensation set out in Schedule A, Brink’s shall be entitled to reimbursement for reasonable and customary out-of-pocket expenses incurred in connection with this Agreement. (c)Brink’s shall submit statements of account to Holdings on a quarterly basis with respect to all amounts payable by Holdings to Brink’s hereunder (the “Invoiced Amount”), setting out the Services provided by reference to Schedule A and the amount billed to Holdings as a result of providing such Services (together with, in arrears, any Commingled Invoice Statement (as defined below) and any other invoices for Services provided by third parties, in each case setting out the Services provided by the applicable third parties by reference to Schedule A).
